DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/19/2021 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that Takehiro fails to disclose or suggest “a base end of each of the spring contact portions is closer to the bottom wall portion than the base end of the sensor element” as required by claim 1 as amended.
Matsui et al. (JP2009047574, see attached English translation) teaches a base end of each of the spring contact portions is closer to the bottom wall portion than the base end of the sensor element (As shown in Fig.1, springs terminal members 170b and 180b are above detection member 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takehiro’s spring contact extension portions to make them extend above Takehiro’s sensor element because it would provide a more secure connection as taught by Matsui.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takehiro et al. (JP201318769, see attached English translation) in view of Matsui et al. (JP2009047574, see attached English translation).

    PNG
    media_image1.png
    638
    668
    media_image1.png
    Greyscale

Regarding claim 1, Takehiro teaches a gas sensor (Fig.1, 200) comprising: a pair of contact springs (Fig.1, 21a and 22a), each of the paired contact springs having a 
Takehiro is silent about a base end of each of the spring contact portions is closer to the bottom wall portion than the base end of the sensor element.
Matsui teaches a base end of each of the spring contact portions is closer to the bottom wall portion than the base end of the sensor element (As shown in Fig.1, springs terminal members 170b and 180b are above detection member 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takehiro’s spring contact extension portions to make them extend above Takehiro’s sensor element because it would provide a more secure connection as taught by Matsui.
Regarding claim 2, Takehiro teaches wherein the flex guide grooves (Fig.4, space formed by tip-facing surface 166s and side walls 166b) are configured to communicate with the pair of spring guide grooves (Figs. 1-4, 166a) which are opposed to each other and collectively guide extension portions (Fig.3, the portion above 21h) of the pair of spring contact portions which are opposed to each other (Figs. 3-4 and 7, also paragraphs 25-27).
Regarding claim 3, Takehiro teaches wherein, when the direction in which the sensor element is inserted into the element insertion hole is referred to as an insertion direction and an open side of the element insertion hole is referred to as a tip-end side 
Regarding claim 4, Takehiro teaches wherein the sensor element (Fig.1, 10) is held to be sandwiched between the pair of the spring contact portions (Fig.3, 211b) which are opposed to each other in a state of being inserted into the element insertion hole (Figs. 1-4, 168), and the extension portions (Fig.3, the portion above 21h) of the pair of spring contact portions (Fig.3, 211b) are provided within the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b).
Takehiro is silent about the extension portions of the pair of spring contact portions are provided at a position closer to the base-end side than the sensor element is.
Matsui teaches the extension portions of the pair of spring contact portions are provided at a position closer to the base-end side than the sensor element is (As shown in Fig.1, springs terminal members 170b and 180b are above detection member 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takehiro’s spring contact extension portions to make them extend above Takehiro’s sensor element because it would provide a more secure connection as taught by Matsui.
Regarding claim 5, Takehiro teaches wherein the spring contact portion (Fig.3, 211b) has a contact portion (Fig.3, 21h) in contact with the sensor element and the extension portion (Fig.3, the portion above 21h) is formed linearly from the contact 
Regarding claim 6, Takehiro teaches wherein a gap is formed between the end surface of the extension portion and a bottom surface of the flex guide groove (As shown in Figs. 7-8, also paragraph 27).
Regarding claim 7, Takehiro teaches wherein a width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) has a width which is within a range of more than a value of a 1-fold of a width of the extension portion of the spring contact portion, to a value less than 2-folds of the width of the extension portion of the spring contact portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 8, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value which is less than 1.5-fold of the width of the extension portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 9, Takehiro teaches wherein, when the direction in which the sensor element is inserted into the element insertion hole is referred to as an insertion direction and an open side of the element insertion hole is referred to as a tip-end side in the insertion direction, and the side opposite to the tip-end side is referred to as a base-end side, the flex guide grooves are formed to include a portion positionally adjacent to the base-end side of the element insertion hole (Figs. 1-4 and 7, also paragraphs 25-27).

Takehiro is silent about the extension portions of the pair of spring contact portions are provided at a position closer to the base-end side than the sensor element is.
Matsui teaches the extension portions of the pair of spring contact portions are provided at a position closer to the base-end side than the sensor element is (As shown in Fig.1, springs terminal members 170b and 180b are above detection member 120).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Takehiro’s spring contact extension portions to make them extend above Takehiro’s sensor element because it would provide a more secure connection as taught by Matsui.
Regarding claim 11, Takehiro teaches wherein the spring contact portion (Fig.3, 211b) has a contact portion (Fig.3, 21h) in contact with the sensor element and the extension portion (Fig.3, the portion above 21h) is formed linearly from the contact portion, and the extension portion has an end surface arranged within the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b).

Regarding claim 13, Takehiro teaches wherein a width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) has a width which is within a range of more than a value of a 1-fold of a width of the extension portion of the spring contact portion, to a value less than 2-folds of the width of the extension portion of the spring contact portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 14, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value which is less than 1.5-fold of the width of the extension portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 15, Takehiro teaches wherein a width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) has a width which is within a range of more than a value of a 1-fold of a width of the extension portion of the spring contact portion, to a value less than 2-folds of the width of an extension portion of the spring contact portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 16, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value which is less than 1.5-fold of the width of the extension portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).

Regarding claim 18, Takehiro teaches wherein the width of the flex guide groove (Fig.4, space formed by tip-facing surface 166s and side walls 166b) is within a range from the value which is more than 1-fold of the width of the extension portion, to a value which is less than 1.5-fold of the width of the extension portion (As shown in Figs. 3-4 and 6-9, also paragraph 27).
Regarding claim 19, Takehiro teaches wherein the flex guide groove (See the reproduction of Fig.4, the flex guide groove is a space formed by tip-facing surface 166s and side walls 166b), which guides the spring contact portion, is positioned between a base end of the sensor element (Fig.1, 10 and paragraphs 22-24) and a bottom surface of the flex guide groove (Fig.4, the tip-facing surface 166s is a bottom surface of the flex guide groove).
Regarding claim 20, Takehiro teaches wherein the spring contact portion (Fig.3, 211b) has a contact portion in contact with the sensor element and an extension portion (Fig.3, the portion above 21h) is formed linearly from the contact portion, and the extension portion has an end surface arranged and movable within the flex guide groove (As shown in Fig.7) positioned between the base end of the sensor element (Fig.1, 10 and paragraphs 22-24) and the bottom surface of the flex guide groove (Fig.4, the tip-facing surface 166s is a bottom surface of the flex guide groove).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861